PER CURIAM.
We affirm appellant’s convictions and sentences for uttering a forged instrument and grand theft. It does appear, however, that the trial court assessed court costs of $250.00 without prior notice or hearing. We therefore strike the court cost provision, without prejudice to the state to seek reimposition. See, e.g., Bowen v. State, 537 So.2d 200 (Fla. 2d DCA 1989).
Affirmed in part, reversed in part, and remanded with instructions.
RYDER, A.C.J., and FRANK and PATTERSON, JJ., concur.